397 U.S. 595 (1970)
MONTGOMERY, DIRECTOR, CALIFORNIA DEPARTMENT OF SOCIAL WELFARE, ET AL.
v.
KAISER ET AL.
No. 828.
Supreme Court of United States.
Decided April 20, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Thomas C. Lynch, Attorney General of California, and Elizabeth Palmer, Deputy Attorney General, for appellants.
Thomas L. Fike for appellees.
PER CURIAM.
The judgment is vacated and the case is remanded to the United States District Court for the Northern District of California for further consideration in light of Dandridge v. Williams, ante, p. 471.
MR. JUSTICE DOUGLAS, MR. JUSTICE BRENNAN, and MR. JUSTICE MARSHALL are of the opinion that the judgment should be affirmed.